Judgment of the Supreme Court, Kings County, dated January 26,1967, which denied petitioner’s application to set aside the revocation of his motor vehicle probationary operator’s license, affirmed, without costs. In our view, the Commissioner of Motor Vehicles was authorized, under section 501 (subd. 1-b, par. a, els. [i], [ii]) of the Vehicle and Traffic Law, to cancel petitioner’s probationary license *536for conviction of two violations within the probationary six-month period. Brennan, Acting P. J., Babin, Hopkins, Benjamin and Munder, JJ., concur.